Citation Nr: 0427812	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
benefits (exclusive of healthcare under Chapter 17, Title 38, 
United States Code).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The appellant had active military service from December 1968 
to January 1971.  

This matter arises from a June 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appellant was afforded a personal hearing before the 
undersigned veterans law judge at the local RO in May 2004.  
A transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he should not be barred from 
receiving VA benefits, exclusive of healthcare under Chapter 
17, Title 38, United States Code.  He argues that there were 
extenuating circumstances that compelled his absences without 
leave (AWOLs).  He states his family was in crisis, and that 
his presence at home was needed in order to preserve the 
family unit.  He recognizes that he made an error in judgment 
but feels there was no alternative.  Further, the appellant 
asserts that he was pressured by his commanding officer to 
take an "under conditions other than honorable" discharge.  
He does not feel he was adequately informed as to the 
repercussion of this type of discharge.


In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

On review of the record, the Board finds that the appellant 
has not been provided adequate notice of VCAA and its 
applicability to his appeal.  In particular, as required by 
the VCAA, he has not been apprised as to what portion of the 
information and evidence needed to substantiate his claim 
needs to be provided by him and which portion must be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2000) and Huston v. Principi, 17 Vet. App. 195 (2003).  
However, it is the RO that must insure compliance with the 
notice provisions in the first instance.  Accordingly, this 
case must be Remanded.

In light of the above, this case is REMANDED to the RO for 
the following development:


1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to 
reopen his claim that the character of 
his discharge should not be a bar to 
Department of Veterans Affairs benefits.  

(b) Notify the appellant of the 
information and evidence he is 
responsible for providing;  

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d) Request that the appellant provide 
any evidence in his possession that 
pertains to his claim.  

2.  Thereafter, readjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim as to 
whether the character of the appellant's 
discharge constitutes a bar to Department 
of Veterans Affairs benefits.  If the 
issue on appeal remains denied, provide 
the appellant and his representative with 
a new supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim, including the 
applicable legal authority (including the 
VCAA) as well as a summary of any 
evidence received since the issuance of 
Statement of the Case in December 2002.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


